      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 STEPHANIE MADDUX,

                 Plaintiff,
                                                      JURY TRIAL DEMANDED
          v.

 YORK INTERNATIONAL                               Civ. No.: ___________________
 CORPORATION d/b/a JOHNSON
 CONTROLS,
     Registered Agent:
     The Corporation Company, Inc.
     112 SW 7th Street, Suite 3C
     Topeka, KS 66603

 -and-


 JOHNSON CONTROLS, INC.
     Registered Agent:
     The Corporation Company, Inc.
     112 SW 7th Street, Suite 3C
     Topeka, KS 66603

                 Defendants.


                                         COMPLAINT

         Plaintiff Stephanie Maddux (“Plaintiff” or “Maddux”) by and through her attorneys, for

her cause of action against Defendants York International Corporation d/b/a/ Johnson Controls

and Johnson Controls, Inc. (collectively “Defendants”) as follows:

                                       INTRODUCTION

         1.     This is an action under Title VII, the Family Medical Leave Act (“FMLA”) and the

Americans with Disabilities Act (“ADA”) challenging the wrongful employment practices and

retaliation directed at Plaintiff Stephanie Maddux.
       Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 2 of 22




        2.        Plaintiff was terminated shortly after complaining to Human Resources about

discrimination she experienced based on her medical conditions, use of FMLA leave, and gender.

Defendants informed Plaintiff they needed to reduce their work force and selected Plaintiff for

termination rather than a lesser qualified male employee of much shorter tenure who Plaintiff was

still training.

        3.        Plaintiff’s claims arise out of discrimination, disparate treatment, and retaliation

Plaintiff suffered as a result of her gender, disabilities, and use of FMLA leave.

                                               PARTIES

        4.        Plaintiff is a United States citizen, presently residing in La Cygne, Kansas.

        5.        During all times relevant to this Demand, Plaintiff was an “employee” within the

meaning of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12111(4) and Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e(f), and Plaintiff was an “eligible

employee” within the meaning of the Family and Medical Leave Act (“FMLA”), 29

U.S.C. § 2611(4).

        6.        Defendants are companies authorized to conduct business, have registered agents,

and may be properly served in the State of Kansas. Defendant York International Corporation’s

and Defendant Johnson Controls’ principal offices are located in Milwaukee, Wisconsin.

        7.        At all times relevant to this action, Defendants were authorized to conduct business

in the State of Kansas and were doing business in the State of Kansas.

        8.        At all times relevant to this action, Defendants qualified as an “employer” within

the meaning of the ADA, 42 U.S.C. § 12111(5), Title VII, 42 U.S.C. § 2000e(b), and the FMLA,

29 U.S.C. § 2611(4).




                                                    2
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 3 of 22




       9.      Defendants’ employees, supervisors, and agents, at all times herein relevant, acted

on Defendants’ behalf, as Defendants’ agent, with actual or apparent authority, and/or Defendants

approved, condoned, or ratified their conduct.

                                 JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction over this controversy under 28 U.S.C. §

1331, because it involves claims that arise under federal statutes, the ADA, 42 U.S.C. 12101 et

seq.; Title VII, 42 U.S.C. 2000e, et seq.; and the FMLA, 29 U.S.C. § 2601, et seq.

       11.     This Court has personal jurisdiction over Defendants because Defendants maintain

minimum contacts within the state of Kansas by operating a business in Wichita, Kansas, in

Sedgwick County, which lies within the United States District of Kansas.

       12.     Under 28 U.S.C. 1391(b), venue is proper in this Court because Defendants own

and/or manage a facility in Sedgwick County, Kansas, which lies within the District of Kansas.

Further, venue is proper in this Court because a substantial part of the events giving rise to

Plaintiff’s claims occurred within this judicial district, Plaintiff was employed by Defendants

within this judicial district, and Defendants’ violations occurred within this judicial district.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       13.     On or about February 25, 2020, Plaintiff timely dual filed a Charge of

Discrimination with the Kansas Human Rights Commission (“KHRC”) and Equal Employment

Opportunity Commission (“EEOC”) against each Defendant on the basis of sex and disability

discrimination and retaliation. See Charges of Discrimination, Ex. A and Ex. B.

       14.     On or about May 5, 2021, the EEOC issued to Plaintiff her Notices of Right to Sue.

Plaintiff’s Complaint was filed within 90 days of Plaintiff’s receipt of the EEOC’s Notices of Right




                                                   3
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 4 of 22




to Sue, which entitles Plaintiff to commence an action regarding her claims. See Notices of Right

to Sue, Ex. C and Ex. D.

       15.      The aforementioned Charges of Discrimination provided the EEOC and KHRC

sufficient opportunity to investigate the full scope of the controversy between the parties.

Accordingly, the scope of this Complaint may be, and is, as broad as the scope of an EEOC/KHRC

investigation that could have been reasonably expected to grow out of the Charge of

Discrimination.

       16.      Accordingly, Plaintiff has satisfied all private, administrative, and judicial

prerequisites to the commencement of this action.

                  GENERAL ALLEGATIONS COMMON TO ALL COUNTS

       17.      The preceding paragraphs are fully incorporated as though fully set forth herein.

       18.      Plaintiff worked for Defendants at their facility in Wichita, Kansas from

approximately May 30, 2017, to January 23, 2020, when Defendants terminated her employment.

       19.      Plaintiff worked as a UPG Maintenance Operation Technician (“Maintenance

Technician”).

       20.      Throughout her employment with Defendants, Plaintiff was a valuable and

dedicated employee who successfully performed her duties with the company.

       21.      During the hiring process, Plaintiff had applied for the position with the E-Tech

group. As part of the hiring process, she interviewed with the entire E-Tech team.

       22.      Approximately six months after Plaintiff was hired, Keith Bishop, one of the

individuals Plaintiff had interviewed with, told her that the company had made them hire a female,

and Plaintiff was only selected because she was the most qualified female, despite the fact that the




                                                 4
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 5 of 22




group had voted against her. Mr. Bishop emphasized to Plaintiff that she was not the E-Tech

group’s first choice.

       23.     Throughout her employment, Plaintiff was the only female who worked her shift,

and Mr. Bishop reiterated the fact that she was not the group’s first choice several times.

       24.     Plaintiff’s supervisor, Wayne Bowman, consistently treated Plaintiff less favorably

than other employees.

       25.     Approximately a month before Plaintiff’s employment began, Defendants had hired

another Maintenance Technician by the name of Cliff Whitson.

       26.     Plaintiff soon began to feel that she was being treated differently than Mr. Whitson.

       27.     There was no formal training process for the position, and Plaintiff struggled to

learn the fundamentals of her role. Mr. Bowman trained and assisted Mr. Whitson but showed little

interest in training Plaintiff. Mr. Bowman regularly trained Mr. Whitson on how to perform a task

and left it to Mr. Whitson to teach Plaintiff.

       28.     When Plaintiff began her employment with Defendants, she informed Mr. Bowman

that she had some heath issues that she believed were related to her thyroid. Plaintiff had been

diagnosed with hypothyroidism in 2011. The condition weakened Plaintiff’s immune system,

making her more susceptible to illness.

       29.     In January 2018, Plaintiff began to experience health problems related to her

condition. Plaintiff missed a few days of work throughout January and used sick leave to cover the

time off.

       30.     Around this time, Mr. Bowman’s treatment of Plaintiff began to deteriorate. Mr.

Bowman commented that Plaintiff was taking excessive absences and stated, “maybe this just isn’t

the job for you.”




                                                 5
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 6 of 22




       31.     Mr. Bowman would reprimand Plaintiff for being sick too frequently. When

Plaintiff would ask a question, Mr. Bowman would treat it like she was an inconvenience to him.

Sometimes he would slam the door and walk out. Around this time, Mr. Whitson also began to

take periodic absences, but he was never treated similarly to Plaintiff.

       32.     Concurrently with Mr. Bowman’s harsh treatment of Plaintiff, Mr. Whitson also

began to treat Plaintiff poorly. Mr. Whitson began cussing at Plaintiff. Mr. Whitson also began

making comments about Plaintiff’s relationship with her boyfriend. He once told her that if she

stopped talking to her boyfriend so much then maybe she would catch onto things faster.

       33.     Plaintiff found the comments highly inappropriate, as she would only ever talk to

her boyfriend during breaks. Plaintiff found the comments inappropriately related to her gender as

well, as many of the other employees were in relationships.

       34.     When Plaintiff complained to Mr. Bowman in April 2018 about Mr. Whitson

repeatedly cussing her out, Mr. Bowman simply brushed her complaint aside by saying “oh great”

and looked at her in disgust. Plaintiff continued to deal with hostile behavior from both Mr.

Bowman and Mr. Whitson.

       35.     In August 2018, Plaintiff contracted mononucleosis and missed two days of work.

When Plaintiff didn’t have enough sick leave to cover her absences, Mr. Bowman escorted

Plaintiff to Human Resources. Chris Eagle, Human Resources Manager, told Plaintiff that if she

had health problems and needed more days off that she would have to apply for leave through the

Family Medical Leave Act (“FMLA”).

       36.     In Mid-September 2018 Plaintiff received a standard performance review by Mr.

Bowman. Despite the fact that her work performance was good, Mr. Bowman gave her a rating of

“Inconsistently Meeting Expectations.”




                                                 6
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 7 of 22




       37.     Mr. Bowman failed to inform Plaintiff at the time of her performance review that

employees who receive the “Inconsistently Meeting Expectations” rating are not eligible for raises.

Plaintiff was therefore ineligible for a raise, although she did not learn about the effect on her pay

until approximately July of 2019, when the raises for 2019 took effect.

       38.     Plaintiff continued to suffer mistreatment at work, particularly from Mr. Whitson

who began to get so angry at Plaintiff that she feared for her safety. Things escalated when Mr.

Whitson became so angry with her that he stated that she was a worthless piece of shit and he hated

working with her.

       39.     Although Plaintiff had verbally complained about Mr. Whitson’s behavior on

multiple occasions, on September 21, 2018, Plaintiff emailed Mr. Bowman to make a formal

complaint about Mr. Whitson’s behavior.

       40.     Mr. Bowman took Plaintiff to Human Resources where she reported Mr. Whitson’s

behavior to Mr. Eagle.

       41.     Ultimately nothing came of the complaint; it did not appear that Mr. Whitson was

reprimanded in any way. Rather, three days after Plaintiff made her complaint, Mr. Bowman stated

to her that he and Mr. Eagle had concluded that Mr. Whitson’s behavior was not the problem and

that she needed more training.

       42.     On October 4, 2018, Plaintiff was approved to take one FMLA day a week due to

anxiety, partially associated with the mistreatment that she was experiencing at work. Her doctor

also limited her hours to 45 per week as opposed to the 50 hours that she would frequently work.

Plaintiff began to periodically take FMLA approved leave.

       43.     Immediately after Plaintiff was approved for FMLA leave and began utilizing it,

Mr. Bowman began tampering with Plaintiff’s schedule, resulting in her once reliable schedule




                                                  7
       Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 8 of 22




becoming unpredictable and inconsistent. Additionally, Mr. Bowman informed Plaintiff soon after

that she would stop receiving paid lunches from the company in contravention to prior practices.

        44.    In November 2018, Plaintiff began reporting the treatment that she was

experiencing at the hands of Mr. Bowman to Tom Martin and Tom Unruh, who were both Mr.

Bowman’s superiors. Plaintiff explained that Mr. Bowman was treating her differently than

everyone else, that he was rude to her, slammed doors, and was generally hostile towards her. After

this point, Plaintiff began to consistently complain to Mr. Unruh when Mr. Bowman was hostile

to her. Plaintiff continued to tolerate Mr. Bowman’s hostile attitude.

        45.    In June 2019, Plaintiff’s FMLA leave was increased to three days a week due to

anxiety. Plaintiff’s anxiety was related to the hostile work environment she was forced to tolerate

to keep her job.

        46.    Mr. Bowman would make comments about Plaintiff’s use of the FMLA such as:

“Yeah, I figured she’d be sick today.” Additionally, when Plaintiff used her FMLA leave to take

a day off, Mr. Bowman’s hostile attitude would increase towards her the following day. Mr.

Bowman would slam doors, ignore questions, and generally act in an aggravated manner towards

Plaintiff.

        47.    Plaintiff was a key performer and helped her department receive a certificate of

achievement for excellence by replacing/upgrading approximately 250 thin clients (small

computers used for testing the HVAC units) during the month of July 2019.

        48.    Shortly thereafter, Plaintiff learned that she was not eligible for her 2019 raise as a

result of the poor performance review Mr. Bowman had given her in September 2018.

        49.    Plaintiff was very disappointed to learn that she would not be getting her scheduled

raise and felt Mr. Bowman’s poor review from September 2018 was not only inaccurate but was




                                                 8
       Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 9 of 22




intended to retaliate against her for taking leave and was unfairly critical of her because of her

gender. The denial of her raise was particularly troubling to her because it so closely followed her

extensive work efforts for the thin client upgrading project and her recent recognition for those

efforts.

           50.     Also in July 2019, Mr. Bowman called a meeting with Mr. Unruh to attempt to get

Plaintiff placed on a performance improvement plan, despite Plaintiff’s success on the job. Mr.

Bowman claimed that Plaintiff’s performance had deteriorated when she learned that she was not

getting a raise.

           51.     Although Plaintiff had made her displeasure at not getting a raise known, her

performance had not deteriorated. Mr. Unruh understood Plaintiff’s frustration at not getting a

raise and did not allow Mr. Bowman to place her on a performance improvement plan. Mr. Unruh

also agreed to try to get Plaintiff a performance raise outside of the annual raise cycle.

           52.     In September 2019, Mr. Bowman gave Plaintiff another performance review where

he rated her as “Inconsistently Meeting Expectations.” Plaintiff was the only one in her department

whom he rated so poorly.

           53.     Both Mr. Bowman and Plaintiff were aware that this would result in her being

denied another scheduled raise. Mr. Bowman’s demeanor during the performance review was

smug. At the end of the meeting, Mr. Bowman stated “Tom [Unruh]’s not going to get you your

extra pay either.”

           54.     On or about September 12, 2019, Plaintiff filed a formal complaint with Human

Resources alleging a hostile work environment, gender discrimination, and FMLA retaliation. The

complaint was handled by Chris Eagle. Plaintiff was forced to continue to work with Mr. Bowman

throughout the investigation process.




                                                  9
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 10 of 22




       55.     In early December 2019, Mr. Eagle told Plaintiff that while there was evidence to

support her complaint, the company had decided not to do anything about it since Mr. Bowman

was retiring in the end of January 2020. Plaintiff was forced to continue working with Mr. Bowman

following the termination of the investigation. Mr. Eagle would not allow Plaintiff to see the report

he had sent to corporate.

       56.     On January 23, 2020, Mr. Unruh and Mr. Eagle called Plaintiff to Human

Resources. There, they told her that the department was downsizing. Mr. Unruh told Plaintiff that

they had to cut the group by 30%. Mr. Unruh told Plaintiff that he understood that she had “had

issues” on the job and that they felt like letting her go was a good decision.

       57.     Plaintiff, an employee of two-and-a-half years, was chosen to be terminated over

the new hire, Andrew Hill, who Plaintiff was training at the time of her termination.

                                           COUNT I
                               Title VII Discrimination - Gender

       58.     Plaintiff hereby incorporates each and every allegation and averment in this

Complaint as if though fully set forth herein.

       59.     Defendants discriminated against Plaintiff in the terms and conditions of her

employment on the basis of her protected group status (female), in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. as amended.

       60.     Plaintiff is a female who was employed by Defendants. By virtue of her sex,

Plaintiff is a member of a class of persons protected by Title VII.

       61.     Plaintiff Maddux was qualified for her job as a Maintenance Technician. She

successfully performed the requirements of her job.

       62.     Ms. Maddux was denied training that was offered to other male Maintenance

Technicians.



                                                 10
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 11 of 22




          63.   Defendants subjected Plaintiff to an adverse employment action when Mr. Bowman

gave her poor performance ratings that did not reflect her actual performance, thereby denying her

raises. Plaintiff was also subjected to an adverse employment action when Defendants terminated

her employment.

          64.   Plaintiff was one of only two female UPG Maintenance Operation Technicians at

the Wichita, Kansas facility. Similarly-situated male Maintenance Technicians were not given

negative performance reviews. Plaintiff was selected for termination over a less qualified male

Maintenance Technician with significantly less experience who Plaintiff was training.

          65.   Defendants knew or should have known of the disparate and negative treatment and

failed to take appropriate action to prevent such differential treatment.

          66.   As a direct and proximate result of Defendants’ actions and/or inactions, Plaintiff

was deprived of income, as well as other benefits, both monetary and non-monetary.

          67.   As a direct and proximate result of Defendants’ actions and/or inaction, Plaintiff

has suffered humiliation, damage to her self-esteem, emotional distress, mental anguish, and

related compensable damage.

          68.   Defendants failed to make good faith efforts to establish and to enforce policies that

would prevent unlawful discrimination against its employees, including discrimination on the basis

of sex.

          69.   Defendants failed to properly train and/or otherwise inform their supervisors and

employees of their duties and obligations under applicable civil rights laws including Title VII.

          70.   Through its failure to take prompt effective remedial action, in effect, Defendants

condoned, ratified, and/or authorized the discrimination and harassment against Plaintiff.




                                                 11
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 12 of 22




       71.     Defendants’ conduct was willful, wanton, malicious, and showed a complete

indifference to or conscious disregard for the rights of others, including Plaintiff’s rights. Thus, an

award of punitive damages is warranted in an amount that is sufficient to punish or to deter

Defendants and others from like conduct in the future.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendants for such damages, actual, nominal, and punitive as are fair and reasonable, for

her reasonable attorney’s fees and costs incurred herein, for interest as allowed by law, and for

such other and further legal and equitable relief as this Court deems just and proper.

                                        COUNT II
         Title VII Gender Discrimination – Harassment/Hostile Work Environment

       72.     Plaintiff hereby incorporates each and every allegation and averment in this

Complaint as if though fully set forth herein.

       73.     Defendants discriminated against Plaintiff in the terms and conditions of her

employment on the basis of her protected group status (female), in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. as amended.

       74.     Plaintiff is a female who was employed by Defendants. By virtue of her sex,

Plaintiff is a member of a class of persons protected by Title VII.

       75.     Defendants subjected Plaintiff to unwelcome harassment that affected a term,

condition, and/or privilege of her employment, by subjecting her to intimidating, hostile, or

offensive behavior, and by giving her negative performance ratings because of her sex.

       76.     Plaintiff’s working environment was permeated with discriminatory intimidation,

which she was subjected to throughout the workday on a daily basis; those who subjected Plaintiff

to the discriminatory intimidation include her co-workers and her immediate supervisor.




                                                  12
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 13 of 22




        77.     The harassment altered the conditions of Plaintiff’s employment and created an

abusive working environment.

        78.     Plaintiff’s status as a female was the motivating factor behind Defendants’

harassment of Plaintiff.

        79.     Defendants knew or should have known of the harassment and failed to take

appropriate action to prevent such harassment.

        80.     As a direct and proximate result of Defendants’ actions and/or inactions, Plaintiff

was deprived of income, as well as other benefits, monetary and non-monetary.

        81.     As a direct and proximate result of Defendants’ actions and/or inactions, Plaintiff

suffered humiliation, damage to her self-esteem, emotional distress, mental anguish, and related

compensable damage.

        82.     Defendants failed to make good faith efforts to establish and to enforce policies that

would prevent unlawful discrimination against their employees, including discrimination on the

basis of sex.

        83.     Defendants failed to properly train and/or otherwise inform their supervisors and

employees of their duties and obligations under applicable civil rights laws, including Title VII.

        84.     Through Defendants’ failure to take prompt and effective remedial action, in effect,

Defendants condoned, ratified, and/or authorized the discrimination and harassment against

Plaintiff.

        85.     Defendants’ conduct was willful, wanton, malicious, and showed a complete

indifference to or conscious disregard for the rights of others, including Plaintiff’s rights. Thus, an

award of punitive damages is warranted in an amount that is sufficient to punish or to deter

Defendants and others from like conduct in the future.




                                                  13
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 14 of 22




       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendants for such damages, actual, nominal, and punitive as are fair and reasonable, for

her reasonable attorney’s fees and costs incurred herein, for interest as allowed by law, and for

such other and further legal and equitable relief as this Court deems just and proper.

                                        COUNT III
                   Title VII Gender Discrimination – Unlawful Retaliation

       86.     Plaintiff hereby incorporates each and every allegation and averment in this

Complaint as if though fully set forth herein.

       87.     In violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq.

as amended, Defendants retaliated against Plaintiff by treating her in a manner designed to

discourage the opposition of discriminatory conduct. Defendants retaliated against Plaintiff as a

direct result of her opposition to unlawful practices. Ultimately, Defendants terminated Plaintiff

in retaliation of her opposition to discrimination.

       88.     While Plaintiff was working for Defendants, she participated in the statutorily

protected activity of opposing discriminatory practices by complaining of the negative and

disparate treatment to which she was being subjected, by regularly complaining to Human

Resources, Mr. Unruh, and Mr. Martin. Plaintiff formally complained to Human Resources in

September 2019, complaining of Mr. Bowman’s hostile treatment towards her based on her

gender. Therefore, Plaintiff was a covered individual.

       89.     After Plaintiff engaged in such statutorily protected activity, Defendants retaliated

against her for exercising her protected rights by taking adverse action against Plaintiff by

terminating her employment.

       90.     As a direct and proximate result of Defendants’ actions and/or inaction, Defendants

deprived Plaintiff of income as well as other monetary and non-monetary benefits.



                                                 14
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 15 of 22




        91.    As a direct and proximate result of Defendants’ actions and/or inaction, Plaintiff

suffered a loss of self-esteem, humiliation, emotional distress, mental anguish, and related

compensable damage.

        92.    Plaintiff is now suffering, and will continue to suffer, irreparable injury and

monetary damage as a result of Defendants’ retaliatory practices unless and until the Court grants

her relief.

        93.    Defendants failed to make good faith efforts to establish and to enforce policies to

prevent illegal discrimination against their employees, including retaliation for making complaints

of discrimination.

        94.    Defendants failed to properly train and/or otherwise inform their supervisors and

employees of their duties and obligations under applicable civil rights laws, including Title VII.

        95.    Through their failure to take prompt and effective remedial action, in effect,

Defendants condoned, ratified, and/or authorized the discrimination and harassment against

Plaintiff.

        96.    Defendants’ conduct was willful, wanton, malicious, and showed a complete

indifference to or conscious disregard for the rights of others, including Plaintiff’s rights. Thus, an

award of punitive damages in an amount sufficient to punish Defendants or to deter Defendants

and others from like conduct in the future is warranted.

        97.    Plaintiff is entitled to recover reasonable attorneys’ fees and court costs from

Defendant.

        WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendants for such damages, actual, nominal, and punitive as are fair and reasonable, for




                                                  15
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 16 of 22




her reasonable attorney’s fees and costs incurred herein, for interest as allowed by law, and for

such other and further legal and equitable relief as this Court deems just and proper.

                                         COUNT IV
                      Violation under 42 U.S.C. 12101 et seq. - Disability
        98.    The above paragraphs are incorporated as though fully set forth herein.

        99.    At all relevant times herein, Plaintiff was qualified for her position of employment

with Defendants and performed the duties and responsibilities of her job satisfactorily.

        100.   Plaintiff suffers from hypothyroidism and anxiety. Plaintiff’s medical conditions

substantially limit one or more major life activities, and/or she is regarded as having such a

disability.

        101.   With reasonable accommodations, Plaintiff’s medical conditions did not interfere

with her ability to perform up to the standards of Defendants.

        102.   Plaintiff’s impairments are disabilities and/or Defendants regarded Plaintiff’s

conditions as disabilities under the ADA, 42 U.S.C. 12101 et seq.

        103.   By virtue of her disabilities and/or perceived disabilities, Plaintiff is a member of a

class of persons protected by the ADA, 42 U.S.C. §12101 et seq.

        104.   Defendants discriminated against Plaintiff in the terms and conditions of her

employment on the basis of her disabilities, in violation of the ADA, 42 U.S.C. §12101 et seq. as

amended.

        105.   Defendants subjected Plaintiff to disparate treatment because of her disabilities by

subjecting Plaintiff to unwelcome harassment and terminating Plaintiff’s employment with

Defendants.

        106.   Defendants knew or should have known of the harassment and disparate treatment

and failed to take appropriate action to prevent such discrimination.



                                                 16
         Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 17 of 22




          107.   Defendants subjected Plaintiff to discrimination that affected a term, condition,

and/or privilege of her employment.

          108.   Defendants intentionally and unlawfully discriminated against Plaintiff on the basis

of her disabilities or perceived disabilities.

          109.   As a direct and proximate result of Defendants’ actions and/or inactions, Plaintiff

has been deprived of income, as well as other monetary and non-monetary benefits associated with

Plaintiff’s employment with Defendants.

          110.   As a direct and proximate result of Defendants’ actions and/or inactions, Plaintiff

has suffered humiliations, a loss of self-esteem, emotional distress and mental anguish, and other

related compensatory damages.

          111.   Defendants failed to make good faith efforts to establish and enforce policies to

prevent illegal discrimination against its employees, including discrimination based on disability

status.

          112.   Defendants failed to properly train and/or otherwise inform its supervisors and

employees concerning their duties and obligations under the civil rights laws, including the ADA.

          113.   By failing to take prompt and effective remedial action, in effect, Defendants

condoned, ratified, and/or authorized the discrimination against Plaintiff.

          114.   Defendants’ conduct was willful, wanton, and malicious, and showed complete

indifference to or conscious disregard for the rights of others, including Plaintiff, thus justifying

an award of punitive damages in an amount sufficient to punish Defendants or to deter Defendants

from like conduct in the future.

          115.   Plaintiff is entitled to recover from Defendants reasonable attorneys’ fees and court

costs.




                                                  17
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 18 of 22




       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendants for such damages, actual, nominal, and punitive as are fair and reasonable, for

her reasonable attorney’s fees and costs incurred herein, for interest as allowed by law, and for

such other and further legal and equitable relief as this Court deems just and proper.

                                         COUNT V
                Violation under 42 U.S.C. 12101 et seq. – Disability Retaliation
       116.    The above paragraphs are incorporated as though fully set forth herein.

       117.    Plaintiff is a member of a class of persons protected by the ADA, 42 U.S.C. §12101

et seq. by virtue of her status as a person with a disability or perceived disability.

       118.    At all relevant times herein, Plaintiff was qualified for her position of employment

with Defendants and performed the duties and responsibilities of her job satisfactorily.

       119.    While Plaintiff was working for Defendants, she participated in the statutorily

protected activity of opposing discriminatory practices by complaining to Defendants about

discrimination, harassment, and disparate treatment based on her membership in a protected class.

Therefore, Plaintiff was a covered individual.

       120.    Defendants became aware of Plaintiff’s opposition to the unlawful discrimination

when Plaintiff complained to human resources and management both orally and in writing. As

such, Defendants were aware of Plaintiff’s protected activity and opposition to illegal practices.

       121.    After Plaintiff engaged in such statutorily protected activity, Defendants retaliated

against her for exercising her protected rights by terminating Plaintiff’s employment.

       122.    As a direct and proximate result of Defendants’ actions and/or inactions, Plaintiff

has been deprived of income, as well as other monetary and non-monetary benefits associated with

Plaintiff’s employment with Defendants.




                                                  18
         Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 19 of 22




          123.   As a direct and proximate result of Defendants’ actions and/or inactions, Plaintiff

has suffered humiliation, a loss of self-esteem, emotional distress and mental anguish, and other

related damages.

          124.   Defendants failed to make good faith efforts to establish and enforce policies to

prevent illegal discrimination and retaliation against its employees, including retaliation based on

her complaints of discrimination.

          125.   Defendants failed to properly train and/or otherwise inform their supervisors and

employees concerning their duties and obligations under the civil rights laws, including the ADA.

          126.   By failing to take prompt and effective remedial action, Defendants effectively

condoned, ratified, and/or authorized the discrimination, harassment, and retaliation against

Plaintiff.

          127.   Defendants’ conduct was willful, wanton, and malicious, and showed complete

indifference to or conscious disregard for the rights of others, including Plaintiff, thus justifying

an award of punitive damages in an amount sufficient to punish Defendants or to deter Defendants

from like conduct in the future.

          128.   Plaintiff is entitled to recover from Defendants reasonable attorney’s fees and court

costs.

          WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendants for such damages, actual, nominal, and punitive as are fair and reasonable, for her

reasonable attorney’s fees and costs incurred herein, for interest as allowed by law, and for such

other and further legal and equitable relief as this Court deems just and proper.




                                                  19
     Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 20 of 22




                                          COUNT VI
              29 U.S.C. § 2601, et seq. - Family and Medical Leave Act of 1993
                                           Retaliation

       129.   The above paragraphs are incorporated as though fully set forth herein.

       130.   At all relevant times, Plaintiff was employed for at least twelve months by

Defendants, the employer to whom leave was requested, and was employed for at least 1,250 hours

of service with Defendants during the twelve-month period immediately preceding her requested

leave and was therefore an “eligible employee” as that term is defined under the Family and

Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2611(2).

       131.   At least fifty employees were employed within seventy miles of Defendants’

worksite where Plaintiff worked.

       132.   At all relevant times, Defendants were engaged in commerce or in an industry or

activity affecting commerce, and employed fifty or more employees for each working day during

each of twenty or more calendar workweeks in the current or preceding calendar year, and were

therefore “employers” as that term is defined by the FMLA, 29 U.S.C. § 2611(4)(A)(i).

       133.   Plaintiff was an eligible employee for FMLA leave; Defendants were employers

under the FMLA; Plaintiff was entitled to leave under the FMLA; Plaintiff provided sufficient

notice to Defendants of her intent to take FMLA leave and did take leave pursuant to 29 U.S.C. §

2601, et seq., and 29 U.S.C. § 2612(a) and 29 C.F.R. § 825.113 and/or 825.115.

       134.   The FMLA makes it unlawful for any employer to interfere with, restrain, or deny

the exercise of any right provided by the FMLA.

       135.   An eligible employee who takes FMLA leave is protected from retaliation or other

harassing or discriminatory treatment.




                                              20
         Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 21 of 22




          136.   Plaintiff complained to Defendants about the harassment and hostile treatment she

was experiencing as a result of taking FMLA.

          137.   Defendants retaliated against Plaintiff for complaining FMLA violations and for

taking FMLA leave by terminating her employment. Plaintiff was selected for termination over a

less qualified employee with much shorter tenure who was being trained by Plaintiff and who had

not taken FMLA.

          138.   Defendants lacked good faith in their treatment of Plaintiff for exercising her rights

under the FMLA.

          139.   Plaintiff’s termination under the circumstances set out herein was prohibited by the

FMLA.

          140.   Defendants’ actions against and treatment of Plaintiff were those which a

reasonable employee would have found materially adverse.

          141.   As a direct and proximate result of Defendants’ actions and/or inactions, Plaintiff

has been deprived of income, as well as other monetary and non-monetary benefits.

          142.   Defendants’ retaliatory termination of Plaintiff’s employment constitutes a willful

violation of the FMLA.

          143.   Plaintiff is entitled to recover from Defendants her reasonable attorneys’ fees and

costs.

          WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendants for such damages, including liquidated damages, which will fully and fairly

compensate her for her injuries and damages, for her reasonable attorneys’ fees and costs incurred

herein, for interest as allowed by law, and for such other and further legal and equitable relief as

the Court deems proper.




                                                  21
      Case 2:21-cv-02324-JAR-ADM Document 1 Filed 07/26/21 Page 22 of 22




                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby requests a trial by jury of all issues so triable.


                            DESIGNATION OF PLACE OF TRIAL

       Plaintiff hereby designates the United States District Court for the District of Kansas

at Kansas City, Kansas as her place of trial.



Dated: July 26, 2021


                                                        Respectfully submitted,


                                                        /s/ Kathryn Rickley
                                                        Kathryn S. Rickley, KS #23211
                                                        /s/ Matthew Osman
                                                        Matthew E. Osman, KS #23563
                                                        OSMAN & SMAY LLP
                                                        7111 W. 151st St., #316
                                                        Overland Park, Kansas 66223
                                                        1-913-667-9243 (Phone)
                                                        1-866-470-9243 (Fax)
                                                        krickley@workerwagerights.com
                                                        mosman@workerwagerights.com

                                                        ATTORNEYS FOR PLAINTIFF




                                                  22
